Citation Nr: 1038338	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, 
to include of as a result of participation in Project 112 and 
Shipboard Hazards and Defense (SHAD) testing and as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

In July 2004, the Veteran filed a claim for VA disability 
compensation, seeking service connection for diabetes mellitus.  
He alleged exposure to sarin gas during his participation in 
Project SHAD.  

The records associated with the claims folder confirm the 
Veteran's participation in Project SHAD while serving aboard the 
USS Herbert J. Thomas during "DTC Test 69-31," which was 
conducted from August 19, 1968, to September 4, 1968.

As noted in these records, Project SHAD was part of a larger 
effort called Project 112, which was a comprehensive program 
initiated in the 1960s by the Department of Defense.  Project 
SHAD encompassed a series of tests designed to identify the 
vulnerability of United States warships to attacks with chemical 
and biological warfare agents and to develop procedures to 
respond to such attacks.  The primary purpose of DTC Test 69-31 
was to evaluate the continued effectiveness of the Shipboard 
Toxicology Operational Protection System of the USS Herbert J. 
Thomas.  During that particular test, the USS Herbert J. Thomas 
was challenged by five chemical vapor attacks using 
Methylacetoacetate, a sarin nerve agent simulant.  The test also 
included 11 attacks whereby the USS Herbert J. Thomas was 
enveloped with the nonpathogenic biological aerosol, Bacillus 
globigii (BG), which is now known as Bacillus subtilis var. 
niger.

In light of these records, the Board concedes that the Veteran 
was exposed to Methylacetoacetate and BG while participating in 
Project SHAD.  The Board also finds that the Veteran has a 
current diagnosis of type II diabetes mellitus.  VA medical 
records dated in 2005 report a 10 or 11-year history of that 
disease.  A private treatment record dated in 2003, however, 
notes a 25-year history of the disease.  

In October 2005, the Veteran was afforded a VA medical 
examination in connection with his service connection claim.  The 
VA examiner was directed to provide an opinion as to whether it 
was at least as likely as not that the Veteran's diagnosed type 
II diabetes mellitus was related to the chemicals BG, Bacillus 
subtilis var. niger, and Methylacetoacetate, which were both 
noted to be "sti[m]ulants [sic] for the sarin nerve agent."  
The examiner was instructed to provide a rationale for any 
opinion offered, to include the identification of the specific 
evidence reviewed and considered in forming the opinion.

The VA examiner indicated that she had reviewed the claims 
folder, which included information on DTC Test 69-31, and noted 
that the Veteran had been exposed to sarin gas as a result of his 
participation in project SHAD.  The examiner stated that the 
Environmental Medicine department had advised "no relation 
between sarin gas exposure and diabetes mellitus."  The examiner 
noted a strong family history of diabetes mellitus, to include 
the Veteran's father and two sisters.  

The Board finds that the October 2005 VA examination report is 
inadequate to rely upon in this case.  First, although 
specifically requested, the examiner did not opine on the 
likelihood that the Veteran's diabetes mellitus is related to the 
chemical Methylacetoacetate or the biological agent BG.  

Further, it is unclear from the examination report whether the 
Environmental Medicine department advised the examiner that there 
is no presumptive link between exposure and diabetes mellitus or 
whether, upon review of the Veteran's specific case, no 
etiological link could be made.  The Board notes that lack of a 
presumed link between BG and Methylacetoacetate does not 
foreclose the ability to opine on the possibility of a medical 
nexus.  See Stefl v. Nicholoson, 21 Vet. App. 120, 123 (2007) 
(stating that a lack of a positive association between a 
condition and herbicide exposure that would justify presumptive 
service connection does not preclude a finding of direct service 
connection).  

Moreover, the examination report contains no mention of the 
specific chemicals and biological agents that the Veteran was 
exposed to; rather, it simply makes reference to sarin gas 
exposure.  The Board notes, however, that Methylacetoacetate was 
used as a simulant for a sarin nerve agent; BG, on the other 
hand, is a nonpathogenic biological aerosol.  Thus, it does not 
appear as though the VA examiner considered whether the Veteran's 
diabetes mellitus could be related to his exposure to BG.  
Further, a review of the claims folder reveals that the Veteran 
was exposed to a sarin gas stimulant. There is no indication that 
the Veteran had actual exposure to sarin gas itself.  Thus, the 
Board cannot conclude that the examiner correctly framed the 
question to the Environmental Medicine department to adequately 
reflect the specific facts of the Veteran's case.  

The United States Court of Appeals for Veterans Claims has held 
that once VA undertakes the effort to provide a medical opinion, 
it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007).  In view of the inadequate VA opinion, 
the matter must be remanded to the agency of original 
jurisdiction (AOJ) for a new medical examination and opinion.  On 
remand, the claims folder should be forwarded to an appropriately 
qualified VA examiner so that a new opinion may be provided that 
addresses whether the Veteran's diagnosed type II diabetes 
mellitus is related to service, to include consideration of 
whether it may be related to either Methylacetoacetate or BG 
exposure.

The Veteran's service personnel records also reflect that he 
served aboard two ships that performed naval gunfire support 
(NGFS) off the coast of Vietnam.  His first ship was the USS 
Henry B. Wilson (DDG-7).  An entry in his personnel records from 
April 1967 show that he served on the ship in the contiguous 
waters of Vietnam and drew special pay for duty subject to 
hostile fire for periods in December 1966, January 1967, February 
1967, two periods in March 1967 and one period in April 1967.  A 
second entry from November 1969 listed periods of service on the 
USS Herbert J. Thomas when it was operating off the coast of 
Vietnam.  

The Veteran told the VA examiner in 2005 that he served "on a 
boat for some time of his Vietnam tour but that often he was sent 
on river details."  The Veteran included a statement with his 
substantive appeal of August 2006 wherein he said that he thought 
the USS Herbert J. Thomas operated on a river in Vietnam doing 
NGFS between June and November 1969.  He has not provided any 
detailed information as to the specific river or inland waters 
where his ship operated.  

The RO obtained a report from the U. S. Army and Joint Services 
Records Research Center (JSRCC) (formerly the U.S. Armed Service 
Center for Research of Unit Records (USASCRUR)) in July 2009.  
Upon review of the ship's deck logs, the JSRRC confirmed that the 
USS Herbert J. Thomas anchored off the coast of Vietnam at Nha 
Trang for two hours in October 1969.  However, there was no 
evidence that the vessel docked at a port or proceeded inland at 
any time.  The report further noted that small boat operations to 
the beach were conducted to receive briefings from the Naval 
Gunfire Support Liaison Officer.  The names of the individuals 
who went ashore were not listed or available.  The JSRRC 
indicated that deck logs do not list departing passengers by name 
unless that individual is a very important person or a high-
ranking officer. 

The RO issued a supplemental statement of the case (SSOC) in 
August 2009.  The SSOC included the results of the above report 
from the JSRRC.  The Veteran responded in September 2009.  He 
repeated his assertion that he believed the USS Herbert J. Thomas 
operated on inland waters of Vietnam but did not provide any 
further information.

The Veteran's representative submitted written argument in 
support of the claim in September 2010.  The representative noted 
the JSRRC report and alleged it was possible for the Veteran to 
have gone ashore for the briefings because of his military 
specialty as a fire control technician, gunfire control (FTG).  
The Veteran himself has not made a statement that he ever went 
ashore at any time.

The representative made further reference to a Compensation and 
Pension (C&P) Service Bulletin from February 2009.  This bulletin 
allegedly addressed the issue of presumption of herbicide 
exposure for certain veterans based on shipboard service and 
where those ships served in Vietnam.  He cited to development 
that would be undertaken in such circumstances.

The Board notes that the circumstances cited to by the 
representative have been accounted for by VA Training Letter 10-
06.  The action paragraphs below provide guidance on how to 
proceed with development of the Veteran's claim based on his 
assertions.  

Accordingly, the case is REMANDED to the AOJ for the following 
action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claim.  The AOJ 
should attempt to obtain and associate with 
the claims folder any medical records 
identified by the Veteran that are not 
already of record.  

2.  The Veteran should be contacted and 
asked to state whether he claims any inland 
waters or river service for when he served 
on the USS Henry B. Wilson.  If so, he 
should provide specific information as to 
the dates and locations of such claimed 
service.  If the Veteran makes such a 
claim, the AOJ should conduct appropriate 
development as indicated by Training Letter 
10-06, September 2010.

The Veteran should also be asked to provide 
specific information to the dates and 
locations of his claimed river and inland 
waters service in regard to the USS Herbert 
J. Thomas.  Again, if the Veteran provides 
the requested information, the AOJ should 
conduct appropriate development as 
indicated by Training Letter 10-06, 
September 2010.

3.  The Veteran should be contacted and 
asked to state whether he went ashore at 
any time during his service on the USS 
Henry B. Wilson or the USS Herbert J. 
Thomas.  If so, he should provide specific 
information as to the dates and locations 
regarding when and where he went ashore.  

4.  The Veteran should be afforded a VA 
examination to determine the etiology of 
his diabetes mellitus, type II, to include 
consideration of whether that disease may 
be related to the Veteran's in-service 
exposure to chemical or biological agents.  
The claims folder, to include a complete 
copy of this remand, must be made available 
to, and reviewed by, the designated 
examiner.  The examiner must also review 
the Department of Defense information about 
the chemical and biological agents involved 
in DTC Test 69-31 before rendering an 
opinion.  (This record has been tabbed on 
the left side of the claims folder for 
identification).  The examiner should 
examine the Veteran and conduct all 
laboratory testing deemed necessary.  The 
results of such testing must be included in 
the examination report.

After a review of the claims folder and 
examination of the Veteran, the examiner 
must provide an opinion as to whether it is 
at least as likely as not that the 
Veteran's currently diagnosed type II 
diabetes mellitus is related to his period 
of military service.  In that regard, the 
examiner is asked to provide an opinion as 
to whether the diabetes mellitus is 
directly related to service as evidenced by 
his STRs and the other medical evidence of 
record.

If the opinion is negative the examiner is 
requested to opine as to whether the 
Veteran's diabetes mellitus is the result 
to exposure to the chemical agent 
Methylacetoacetate or the biological agent 
BG as a result of the Veteran's 
participation in Operation SHAD.  In 
reaching a conclusion as to a possible 
medical nexus, the examiner must provide a 
full and complete rationale for all 
opinions expressed.  That rationale should 
include a discussion of why he/she finds 
any cited studies and other information 
persuasive or unpersuasive, whether the 
Veteran has other risk factors for 
developing diabetes mellitus, and whether 
that disease has manifested itself in an 
unusual manner.  See Stefl, 21 Vet. App. at 
124.

If the examiner determines that he/she 
cannot provide an opinion on the issue at 
hand without resorting to speculation, the 
examiner should explain the inability to 
provide an opinion, identifying precisely 
what facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be rendered 
because the limits of medical knowledge 
have been exhausted regarding the etiology 
of the Veteran's diabetes mellitus or 
whether additional testing or information 
could be obtained that would lead to a 
conclusive opinion.  See Jones v. Shinseki, 
23 Vet. App. 382, 389 (2010).  (The AOJ 
should ensure that any additional 
evidentiary development suggested by the 
examiner should be undertaken so that a 
definitive opinion can be obtained.)

5.  The AOJ must ensure that all medical 
examination reports and opinion reports 
comply with this remand and the questions 
presented in the request.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

6.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the issue on 
appeal must be readjudicated.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative must be 
furnished an SSOC and afforded the 
appropriate time period for response.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
appellant until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

